Title: To James Madison from Henry Lee, 15 January 1813
From: Lee, Henry
To: Madison, James


Dear Sir
Alexa. Jany 15th. 1813
I cannot refrain from expressing to you my apprehensions on a subject which mater[i]ally affects the public interest, & which from yr. course of life may escape your attention until too late for yr interposition.
I would have waited on you for this purpose, but my painful face & the coldness of the season alike forbid me.
The corps lately under the command of Brigadier Smythe have been placed in winter quarters twelve miles only from the water which washes the enemys post at Queenstown. This water is narrow, less than one quarter of a mile as I am informed & the country from thence to our camp, open & easy of penetration. General Brock is dead & his successor is considered as very inferior to him in activity & enterprize. But it does not require a leader of Brocks sagacity & fire to seize the inviting opportunity of breaking up our winter quarters & the most cogent considerations urge the enemy to the attempt.
I humbly conceive that the subject is worthy of yr immediate consideration & I cannot help declaring as my unalterable opinion, that the corps ought to be removed at least twenty five miles from the enemys post. This change in our position removes the danger of a sudden nocturnal attack & is equally convenient for the resumption of offence in the spring, as that now occupied, which is only half the distance from the enemy.
I am sure you will impute my address to the motives which alone dictate it, & will only add my sincere & respectful wishes for yr. health & prosperity.
Henry Lee
